UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of: March 2009 Commission File Number:001-33416 OceanFreight Inc. (Translation of registrant’s name into English) 80 Kifissias Avenue, Athens 15125, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached to this report on Form 6-K as Exhibit 1 is a press release issued by OceanFreight Inc. (the “Company”) on March 11, 2009 that reports financial results for the Fourth Quarter and Year ended December 31, 2008. This report and the exhibit hereto, except for the section entitled “Anthony Kandylidis, the Company’s President and Chief Executive Officer, commented:” and the quote that follows thereafter, is incorporated by reference into the Company’s F-3 Registration Statement (File no. 333-150579) that was filed with the Securities and Exchange Commission (the “Commission”) with an effective date of June 6, 2008. Exhibit 1 OceanFreight Inc. Reports Financial Results for the Fourth Quarter and Year Ended December 31, 2008 March 11, 2009, Athens, Greece.
